Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE filed on 10/25/2021 has been acknowledged. Claims 21-40 are currently pending and have been considered below. Claim 21, 31 and 40 are independent claim. Claim 21, 25, 30, 31, 35 and 39 have been amended. No claim is added new.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Priority
This application is a CON of application 15/704,960 (US Patent No 10,361,870 B2) filed on 09/14/2017.

Remarks and Response
Applicant’s arguments filed in the amendments on 10/25/2021 have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,361,870 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patented application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,361,870 B2 in view of  Mehta (US Patent No 10,735,183 B1) in view of Lobban (US Patent Application Publication No. 2018/0183768 A1). The dependent claims are rejected because of their dependency on independent claim. 
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US Patent No 10,735,183 B1) in view of Lobban (US Patent Application Publication No. 2018/0183768 A1).

Regarding Claim 21, Mehta discloses an apparatus, comprising: 
a communications interface (Mehta, Fig-1); 
a memory storing instructions (Mehta, Fig-1 and Fig-3); and 
at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to perform operations including (Mehta, col 13, line 15-20): 
receiving, from a first computing system via the communications interface, a public cryptographic key of a second computing system (Mehta, col 3, line 20-30, sharing of the master key may include communicating the master key in an encrypted message using public key infrastructure. Fig-2, the subscriber may create a hyperledger account with associated private and public keys. The subscriber agent may execute the request using one of the public/private key combinations);
encrypting a first portion of event data using a symmetric encryption key derived from the public cryptographic key, the first portion of the event data comprising sensitive data (Mehta, col 3, line 45, both master 
transmitting message data to the second computing system via the communications interface, the message data comprising the encrypted first portion of the event data and an unencrypted second portion of the event data, the unencrypted second portion of the event data comprising insensitive data, and the message data causing the second computing system to record the encrypted first portion and the unencrypted second portion of the event data within one or more elements of a distributed ledger (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract); 
Mehta does not explicitly discuss the following limitation that Lobban teaches:
transmitting query data to the first computing system via the communications interface, the query data causing the first computing 
receiving the product status data from the first computing system via the communication interface (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], TxKeyManager may receive and process TxPayloadRequest. It may validate the signature, look up the TxHash and if the requester is party to the transaction, return the encrypted payload and encrypted summetric key. ¶[0069]- ¶[0076], Node A sends TxPayloadRequest to transaction manager A. Transaction manager A request decryption from enclave A and provide the TxPayload to the node).
Mehta in view of Lobban are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “privacy in distributed ledger transaction”. It 

Regarding claim 22, Mehta in view of Lobban discloses the apparatus of claim 21, wherein: 
the event data characterizes an occurrence of one or more events within a lifecycle of a product (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Col 8, line 60-65, master keys can be recreated on a predictable basis, which defines a lifecycle for the corresponding blockchain); and 
the query data comprises a request for a status of the product within the lifecycle, the request comprising a product identifier (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0069]- ¶[0076]. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. 
the product status data identifies the status of the product within the lifecycle (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0069]- ¶[0076]. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information); and 
the one or more elements of the distributed ledger track the occurrence of the one or more events within the lifecycle of the product (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Mehta, col 8, line 60-65, master keys can be recreated on a predictable basis, which defines a lifecycle for the corresponding blockchain. Also Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted payloads. ¶[0067], providing data privacy in a private distributed ledger supporting smart contracts).

Regarding claim 23, Mehta in view of Lobban discloses the apparatus of claim 22, wherein: 

the query data further causes the second computing system to access additional instructions recorded onto the distributed ledger, the second computing system being configured to execute the additional instructions to perform operations including identifying the product status data within the distributed ledger based on the product identifier (Lobban, ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], ¶[0065] and ¶[0069]- ¶[0076]).

Regarding claim 24, Mehta in view of Lobban discloses the apparatus of claim 23, wherein: 

the events comprise an issuer event, a personalization event, a decommissioning event, or a delivery event (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Col 8, line 60-65, master keys can be recreated on a predictable basis, which defines a lifecycle for the corresponding blockchain.Col 12, line 35-40, the data sources may include one or more inter/external data sources that provide transaction data such as credit issuers. Lobban, ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], ¶[0065] and ¶[0069]- ¶[0076]); 
the product identifier comprises a public cryptographic key associated with the EMV-compatible payment card (Lobban, ¶[0046], distributed computing platform is EVM. ¶[0065], the node may decrypt the symmetric key, the transaction payload and may send to the EVM for contract execution. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, 
and the additional instructions recorded onto the distributed ledger data establish a distributed smart contract (Lobban, ¶[0046], distributed computing platform is EVM. ¶[0065], the node may decrypt the symmetric key, the transaction payload and may send to the EVM for contract execution. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063] and ¶[0069]- ¶[0076]).

Regarding Claim 25, Mehta in view of Lobban discloses the apparatus of claim 21, wherein the at least one processor is further configured to perform operations including: 
computing a first hash value based on the event data, and computing a second hash value based on the encrypted first portion of the event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction 
generating the message data, the message data further comprising the encrypted first portion of the event data, the unencrypted second portion of the event data, and the first and second hash values (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract. Also Lobban, ¶[0030], communicating a public key and the transaction hash digest for the first transaction to a transaction key manager); 
applying a first digital signature to the message data (Mehta, col 4, line 20-25, providing the master key to close the contract can protect the internal key and also can be used as a signature of the transaction. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash digest and the node’s signature. ¶[0060], validating the sending signature); and


Regarding Claim 26, Mehta in view of Lobban discloses the apparatus of claim 25, wherein the message data further causes the second computing system to perform operations including: 
verifying an integrity of the message data based on at least one of the applied first digital signature, the first hash value, or the second hash value (Mehta, col 8, line 25-35, validation may include one or more mathematical processes to confirm the integrity of the blockchain. Col 8, line 45-50, validation can be done by verifying the integrity of the contract and some protected metadata such as decrypting an internal token that was encrypted with one’s public key. Lobban, ¶[0060]- ¶[0063], validating the sending signature); 
applying a second digital signature to the message data based on the verified integrity (Mehta, col 8, line 25-35, validation may include one or more mathematical processes to confirm the integrity of the 
recording the encrypted first portion of the event data, the unencrypted second portion of the event data, the first and second hash values, the applied first digital signature, and the applied second digital signature onto the one or more elements of the distributed ledger (Mehta, col 8, line 25-35, validation may include one or more mathematical processes to confirm the integrity of the blockchain. Col 8, line 45-50, validation can be done by verifying the integrity of the contract and some protected metadata such as decrypting an internal token that was encrypted with one’s public key. Lobban, ¶[0060]- ¶[0063], validating the sending signature). 

Regarding Claim 27, Mehta in view of Lobban discloses the apparatus of claim 26, wherein the message data further causes the second computing system to perform operations including: 
computing a third hash value based on the encrypted first portion of event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash 
decrypting the encrypted first portion of the event data using the symmetric encryption key (Mehta, col 3, line 45, both master and internal key are a form of symmetric encryption. Col 5, line 35-40, a record may include a first portion including unencrypted metadata, second portion including an internal encryption key encrypted with a master encryption key); 
computing a fourth hash value based on the decrypted first portion of the event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash digest and the node’s signature. ¶[0025], private transaction comprises a cryptographic hash digest of a transaction payload); and 
verifying the integrity of the message data based on (i) a verification of the applied first digital signature, (ii) a comparison of the first and the third hash values, and (iii) a comparison of the second and the fourth hash values (Mehta, col 8, line 25-35, validation may include one or more mathematical processes to confirm the integrity of the blockchain. Col 8, line 45-50, validation can be done by verifying the integrity of the contract and some protected metadata such as decrypting an internal 

Regarding Claim 28, Mehta in view of Lobban discloses the apparatus of claim 21, wherein the at least one processor is further configured to perform operations including: 
transmitting, to the first computing system via the communications interface, a request for the public cryptographic key of the second computing system, the request causing the first computing system to access additional instructions recorded onto the distributed ledger, and the first computing system being configured to execute the additional instructions to perform operations including generating and transmitting the public cryptographic key to the apparatus (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract); and 
generating the symmetric encryption key based on an application of a symmetric key generation algorithm to the public cryptographic key of 

Regarding Claim 29, Mehta in view of Lobban discloses the apparatus of claim 28, wherein the at least one processor is further configured to perform operations including: 
loading a public cryptographic key associated with the additional instructions from the memory (Mehta, col 3, line 20-30, sharing of the master key may include communicating the master key in an encrypted message using public key infrastructure. Fig-2, the subscriber may create a hyperledger account with associated private and public keys. The subscriber agent may execute the request using one of the public/private key combinations); 
based on the public cryptographic key associated with the additional instructions, verifying a second digital signature applied to the public cryptographic key of the second computing system (Mehta, col 3, line 45, both master and internal key are a form of symmetric encryption. Col 5, line 35-40, a record may include a first portion including unencrypted metadata, second portion including an internal encryption key encrypted with a master encryption key); and 


Regarding Claim 30, Mehta in view of Lobban discloses the apparatus of claim 21, wherein: 
the at least one processor is further configured to perform operations that process the event data to identify the first and second portions (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract).
Regarding Claim 31, Mehta discloses a computer-implemented method, comprising: 
receiving, from a first computing system and by at least one processor, a public cryptographic key of a second computing system (Mehta, col 3, line 20-30, sharing of the master key may include communicating the master key in an encrypted message using public key infrastructure. Fig-2, the subscriber may create a hyperledger account with associated private and public keys. The subscriber agent may execute the request using one of the public/private key combinations);
encrypting a first portion of event data using a symmetric encryption key derived from the public cryptographic key, the first portion of the event data comprising sensitive data (Mehta, col 3, line 45, both master and internal key are a form of symmetric encryption. Col 5, line 35-40, a record may include a first portion including unencrypted metadata, second portion including an internal encryption key encrypted with a master encryption key).
Transmitting, by the at least one processor, message data to the second computing system, the message data comprising the encrypted first portion of the event data and an unencrypted second portion of the event data, the unencrypted second portion of the event data comprising insensitive data, and the message data causing the second computing system to record the encrypted first portion and the unencrypted second 
Mehta does not explicitly discuss the following limitation that Lobban teaches:
transmitting, by the at least one processor, query data to the first computing system via the communications interface, the query data causing the first computing system to access product status data within the distributed ledger (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], TxKeyManager may receive and process TxPayloadRequest. It may validate the signature, look up the TxHash and if the requester is party to the transaction, return the encrypted payload and encrypted summetric key. ¶[0069]- ¶[0076], Node A sends TxPayloadRequest to transaction manager A. Transaction 
receiving, by the at least one processor, the product status data from the first computing system (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], TxKeyManager may receive and process TxPayloadRequest. It may validate the signature, look up the TxHash and if the requester is party to the transaction, return the encrypted payload and encrypted summetric key. ¶[0069]- ¶[0076], Node A sends TxPayloadRequest to transaction manager A. Transaction manager A request decryption from enclave A and provide the TxPayload to the node).
Mehta in view of Lobban are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “privacy in distributed ledger transaction”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mehta in view of Lobban to include the idea of utilizing encryption with computing devices and communicating encrypted data via network and public ledger. Thus malicious actors can not defraud other participants due to the use of proof of work under which a computational lower bound on generating blocks containing transactions 

Regarding Claim 32, Mehta in view of Lobban discloses the computer-implemented method of claim 31, wherein: 
the event data characterizes an occurrence of one or more events within a lifecycle of a product (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Col 8, line 60-65, master keys can be recreated on a predictable basis, which defines a lifecycle for the corresponding blockchain); and 
the query data comprises a request for a status of the product within the lifecycle, the request comprising a product identifier (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0069]- ¶[0076]. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information); 
the product status data identifies the status of the product within the lifecycle (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest 
the one or more elements of the distributed ledger track the occurrence of the one or more events within the lifecycle of the product (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Mehta, col 8, line 60-65, master keys can be recreated on a predictable basis, which defines a lifecycle for the corresponding blockchain. Also Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted payloads. ¶[0067], providing data privacy in a private distributed ledger supporting smart contracts).

Regarding Claim 33, Mehta in view of Lobban discloses the computer-implemented method of claim 32, wherein: 
the query data comprises an identifier of a product (Lobban, ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private 
the query data further causes the second computing system to access instructions recorded onto the distributed ledger, the second computing system being configured to execute the instructions to perform operations including identifying the product status data within the distributed ledger based on the product identifier (Lobban, ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], ¶[0065] and ¶[0069]- ¶[0076]).

Regarding Claim 34, Mehta in view of Lobban discloses the computer-implemented method of claim 33, wherein: 
the product comprises an EMV-compatible payment card (Lobban, ¶[0046], distributed computing platform is EVM. ¶[0065], the node may decrypt the symmetric key, the transaction payload and may send to the EVM for contract execution); 

the product identifier comprises a public cryptographic key associated with the EMV-compatible payment card (Lobban, ¶[0046], distributed computing platform is EVM. ¶[0065], the node may decrypt the symmetric key, the transaction payload and may send to the EVM for contract execution. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and 
the instructions recorded onto the distributed ledger data establish a distributed smart contract (Lobban, ¶[0046], distributed computing platform is EVM. ¶[0065], the node may decrypt the symmetric key, the transaction payload and may send to the EVM for contract execution. ¶[0020], pending transaction may be identified as private by sentinel byte in a body of the pending transaction. ¶[0048], sensitive data may include account numbers, financial instruments, prices, quantities, personally identifiable information. ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063] and ¶[0069]- ¶[0076]).

Regarding Claim 35, Mehta in view of Lobban discloses the computer-implemented method of claim 31, further comprising: 
by the at least one processor, computing a first hash value based on the event data, and computing a second hash value based on the encrypted first portion of the event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash digest and the node’s signature. ¶[0025], private 
generating the message data by the at least one processor, the message data further comprising the encrypted first portion of the event data, the unencrypted second portion of the event data, and the first and second hash values (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract. Also Lobban, ¶[0030], communicating a public key and the transaction hash digest for the first transaction to a transaction key manager); 
by the at least one processor, applying a first digital signature to the message data; and transmitting, by the at least one processor, the message data and the applied digital signature to the second computing system (Mehta, col 4, line 20-25, providing the master key to close the contract can protect the internal key and also can be used as a signature of the transaction. Lobban, ¶[0022], the transaction payload request 

Regarding Claim 36, Mehta in view of Lobban discloses the computer-implemented method of claim 35, wherein the message data further causes the second computing system to perform operations including:
computing a third hash value based on the encrypted first portion of event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash digest and the node’s signature. ¶[0025], private transaction comprises a cryptographic hash digest of a transaction payload); 
decrypting the encrypted first portion of the event data using the symmetric encryption key (Mehta, col 3, line 45, both master and internal key are a form of symmetric encryption. Col 5, line 35-40, a record may include a first portion including unencrypted metadata, second portion including an internal encryption key encrypted with a master encryption key); 
computing a fourth hash value based on the decrypted first portion of the event data and the unencrypted second portion of the event data (Mehta, col 4, line 5-10, the metadata could be the hash of the public key that represents a blockchain account. Lobban, ¶[0022], the transaction 
and 
verifying the integrity of the message data based on (i) a verification of the applied first digital signature, (ii) a comparison of the first and the third hash values, and (iii) a comparison of the second and the fourth hash values (Mehta, col 8, line 25-35, validation may include one or more mathematical processes to confirm the integrity of the blockchain. Col 8, line 45-50, validation can be done by verifying the integrity of the contract and some protected metadata such as decrypting an internal token that was encrypted with one’s public key. Lobban, ¶[0060]- ¶[0063], validating the sending signature); 
applying a second digital signature to the message data based on the verified integrity; and recording the encrypted first portion of the event data, the unencrypted second portion of the event data, the first and second hash values, the applied first digital signature, and the applied second digital signature onto the one or more elements of the distributed ledger (Mehta, col 4, line 20-25, providing the master key to close the contract can protect the internal key and also can be used as a signature of the transaction. Lobban, ¶[0022], the transaction payload request message comprises the node’s public key, the hash digest and the node’s signature. ¶[0060], validating the sending signature).
Regarding Claim 37, Mehta in view of Lobban discloses the computer-implemented method of claim 31, further comprising: 
transmitting, to the first computing system, and by the at least one processor, a request for the public cryptographic key of the second computing system, the request causing the first computing system to access instructions recorded onto the distributed ledger, and the first computing system being configured to execute additional instructions to perform operations including generating the public cryptographic key (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract);
receiving, by the at least one processor, the public cryptographic key from the first computing system (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart 
generating, by the at least one processor, the symmetric encryption key based on an application of a symmetric key generation algorithm to the public cryptographic key of the second computing system (Mehta, col 3, line 45, both master and internal key are a form of symmetric encryption. Col 5, line 35-40, a record may include a first portion including unencrypted metadata, second portion including an internal encryption key encrypted with a master encryption key).

Regarding Claim 38, Mehta in view of Lobban discloses the computer-implemented method of claim 37, wherein: 
the computer-implemented method further comprises: 
obtaining, by the at least one processor, a public cryptographic key associated with the instructions recorded onto the distributed ledger (Mehta, col 3, line 20-30, sharing of the master key may include communicating the master key in an encrypted message using public key infrastructure. Fig-2, the subscriber may create a hyperledger account with associated private and public keys. The subscriber agent may execute the request using one of the public/private key combinations); and


Regarding Claim 39, Mehta in view of Lobban discloses the computer-implemented method of claim 32, wherein: 
the first portion of the event data comprises sensitive data, and a second portion of the event data comprises insensitive data (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract); and 


Regarding Claim 40, Mehta discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: 
receiving, from a first computing system via the communications interface, a public cryptographic key of a second computing system (Mehta, col 3, line 20-30, sharing of the master key may include communicating the master key in an encrypted message using public key infrastructure. Fig-2, the subscriber may create a hyperledger account with associated private and public keys. The subscriber agent may execute the request using one of the public/private key combinations);

transmitting message data to the second computing system via the communications interface, the message data comprising the encrypted first portion of the event data and an unencrypted second portion of the event data, the unencrypted second portion of the event data comprising insensitive data, and the message data causing the second computing system to record the encrypted first portion and the unencrypted second portion of the event data within one or more elements of a distributed ledger (Mehta, col 6, line 15-25, unencrypted metadata of a first portion of an individual record. Line 50-65, Entity A may instantiate a smart contract with Entity B. Entity A may close the smart contract by using a master key shared with other entities. Closure may include encrypting all confidential components of the smart contract with the internal key. Entity A encrypts the internal key with master key shared with Entity B. Col 7, line 10-25, Entity B may receive the smart contract and based on metadata, which includes UUID of master key, identify the contract); 

transmitting query data to the first computing system via the communications interface, the query data causing the first computing system to access product status data within the distributed ledger (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], TxKeyManager may receive and process TxPayloadRequest. It may validate the signature, look up the TxHash and if the requester is party to the transaction, return the encrypted payload and encrypted summetric key. ¶[0069]- ¶[0076], Node A sends TxPayloadRequest to transaction manager A. Transaction manager A request decryption from enclave A and provide the TxPayload to the node); and
receiving the product status data from the first computing system via the communication interface (Lobban, ¶[0062], when the node encounters a private transaction, the node validates signatures and send TxPayloadRequest message passing its public key, TxHash and signature to the TxKeyManager. ¶[0063], TxKeyManager may receive and process TxPayloadRequest. It may validate the signature, look up the TxHash and if the requester is party to the transaction, return the encrypted payload and encrypted summetric key. ¶[0069]- ¶[0076], Node A sends TxPayloadRequest to transaction manager A. 
Mehta in view of Lobban are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “privacy in distributed ledger transaction”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mehta in view of Lobban to include the idea of utilizing encryption with computing devices and communicating encrypted data via network and public ledger. Thus malicious actors can not defraud other participants due to the use of proof of work under which a computational lower bound on generating blocks containing transactions makes it difficult to speed ahead of other participants with fraudulently-altered data (Lobban, ¶[0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433